DETAILED ACTION

Reasons for Allowance 

Applicant’s arguments and/or remarks regarding an independent claim 1, as discussed in applicant’s response filed on 12/23/2021, have been found persuasive.
Upon further review and search, main Claim 1, is considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1.
Specifically, claim 1 contain subject matter allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art found any motivation to combine any of said prior art which teaches, as recited in main claim 1, ([i.e. a sheet feeder having a supply tray and a discharge tray, the sheet feeder comprising: an input passage; a first feeder module, comprising: a first input roller disposed on an input end of the input passage; a first output roller disposed on an output end of the input passage; and a first sensing device being disposed near the first input roller, and generating a first signal transmitted to a processor upon sensing presence of a first medium on the supply tray; a second feeder module, comprising: a second input roller disposed on the input end of the input passage; a second output roller disposed on the output end of the input passage; and a second sensing device being disposed at an input location of the input passage, and generating a second signal transmitted to the processor upon sensing presence of a second medium on the supply tray; and an image acquiring device being disposed downstream of the first input roller and acquiring an image of the first medium or the second medium; wherein the processor controls enabled states and disabled states of the first feeder module and the second feeder module; wherein the first sensing device and the second sensing device are disposed on the same input end of the input passage”.
For at least the above reasons, the prior arts of the record don’t teach or suggest the combination features of claim 1. Claims 2-13, which depend from claims 1, are patent-ably distinct from the prior arts by virtue of their dependency and further in view of the additional features recited therein.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677